Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered September 12, 2008, which denied defendant’s motion pursuant to CPLR 2201 to stay the proceedings pending the conclusion of related criminal proceedings, unanimously affirmed, without costs.
The motion court appropriately exercised its discretion in denying the motion for a stay of the action and a stay of discovery pending federal criminal investigation of defendant. The assertion of the privilege against self-incrimination is an insufficient basis for precluding discovery (see Access Capital v DeCicco, 302 AD2d 48, 52-53 [2002]). Even if a criminal prosecution had been pending, the motion court was not obligated to stay the civil matter (see Matter of Campbell v New York City Tr. Auth., 32 AD3d 350, 352 [2006]; Stuart v Tomasino, 148 AD2d 370, 373 [1989]). Finally, the court did not improvidently exercise its discretion in denying defendant’s motion for a protective order. Defendant did not demonstrate that his deposition in New York would cause him substantial hardship (see Kenney, Becker, LLP v Kenney, 34 AD3d 315, 316 [2006]). Concur—Friedman, J.P., Gonzalez, Buckley and Renwick, JJ.